As filed with the Securities and Exchange Commission on January 2, 2008 Registration No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MVP NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 7372 94-1713830 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 110 North Jefferson Avenue St. Louis, Missouri 63103 Telephone: (314) 241-0070 (Address including zip code and telephone number, including area code of registrant's principal executive offices) Paul A. Schneider 110 North Jefferson Avenue St. Louis, Missouri 63103 Telephone: (314) 241-0070 (Name, address, including zip code and telephone number including area code, of agent for service) Copies to: Robert N. Wilkinson, Esq. Anderson, Call and Wilkinson, P.C. 60 East South Temple, Suite 1200 Salt Lake City, Utah 84111 (801) 533-9645 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective (but no sooner than 20 business days after such effectiveness) and all other conditions to the Agreement and Plan of Reorganization dated as of November 22, 2006 described in the enclosed Prospectus have been satisfied or waived. No meeting of MVP Network stockholders will be held with respect to the Merger. Corporate action is being taken with the written consent of the majority of MVP Network stockholders.Approval of MVP Online Games stockholders is being sought at a special meeting of MVP Online Games stockholders. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box: [] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] CALCULATION OF REGISTRATION FEE Title of each Class of Securities to Be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, Par value $0.001 379,564,544 shares $0.014 $5,313,903.62 $208.84 (1)The Registration Statement covers the maximum number of shares of MVP Network, Inc. common stock that are expected to be issued in connection with the transactions described herein.Since there is no market for the registrant’s shares or the shares of MVP Online Games being exchanged, the filing fee has been calculated under Rule 457(f)(2) using the $0.014 book value per share of the registrant’s common stock as of September 30, 2007. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933 OR UNTIL THE REGISTRATION STATEMENTS SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. -1- The information in this information statement/prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This information statement/prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state.Any representation to the contrary is a criminal offense. Subject to completion, dated January, 2008. MVP NETWORK, INC. We are not asking you for a proxy and you are requested not to send us a proxy. Dear Stockholders: I am pleased to inform you that after careful consideration, the board of directors of MVP Network, Inc. ("MVP Network”) and the Board of Directors of MVP Network Online Games, Inc. (“MVP Online Games”) have approved an Agreement and Plan of Reorganization dated as of November 22, 2006 (the “Merger Agreement”), under which MVP Network’s newly created, wholly-owned subsidiary, MVP Merger Corp., shall be merged with and into MVP Online Games with MVP Online Games being the surviving entity (the “Merger”).As a result of the Merger, MVP Online Games will become a wholly-owned subsidiary of MVP Network.A copy of the Merger Agreement is included as Annex A to this information statement/prospectus. The Merger has been adopted by the requisite vote of stockholders of MVP Network, acting by written consent, as described below. Accordingly, your vote on the Merger is not being solicited. MVP Network and MVP Online Games are related companies that have the same officers and directors and some common principal shareholders. MVP Network’s common stock is presently not traded, although MVP Network is seeking to have its common stock traded on the OTC Bulletin Board.No assurance can be given that MVP Network will be successful in its efforts to have its common stock traded on the OTC Bulletin Board. This information statement/prospectus contains detailed information about the Merger and related matters. We encourage you to review this document carefully, including the matters referred to under “Risk Factors” starting on page25. Under the terms of the Nevada Revised Statutes, the requisite number of stockholders of MVP Network have acted by written consent to approve and adopt the Merger. The foregoing written consent action became effective on September 5, 2007.
